DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/19/2021 has been entered. An action on the RCE follows. 

Response to Arguments
Applicant’s reply filed on 11/19/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 10, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih (US 2016/0379935 A1; hereafter Shih).

Regarding claim 1, Shih discloses an electronics package device, comprising: 
a substrate (Fig 27,  Interposer substrate 101, Para [ 0039]) ; an electronics component (chips  420, Para [ 0045]) coupled to the substrate (Fig 27,  Interposer substrate 101), an encapsulant material ( Fig 27, encapsulant 500, Para [ 0046]) encapsulating the electronics component (chips  420); and an interconnect via  (Fig 27, metal element 504b, Para [ 0061]) electrically coupled to the electronics component (chips  420), 

Regarding claim 2, Shih discloses the electronics package device of claim 1, Shih further discloses wherein the interconnect via (Fig 27, metal element 504b, Para [ 0061]) is coupled to the electronics component (chips 420). 
 
Regarding claim 3, Shih discloses the electronics package device of claim 1, Shih further discloses wherein the at least portion of the electronics component (chips 420) is vertically disposed between the substrate (Fig 27, Interposer substrate 101) and the interconnect via (Fig 27, metal element 504b, Para [ 0061]) such that the electronics component (chips 420) and the interconnect via (Fig 27, metal element 504b, Para [ 0061])  intersect along a vertical plane relative to the substrate (Fig 27,  Interposer substrate 101). 

Regarding claim 10,  Shih discloses the electronics package device of claim 1, Shih further discloses wherein the electronics App. No. 16/490,5383 Examiner: Rahman, Moin M. Docket No. P113108PCT-US 111079Art Unit: 2898package device is devoid of peripheral interconnect vias ( Fig 27, element 414, Para [ 0044]).

Regarding claim 13, Shih discloses an electronics package device for a 3D stacked package, comprising:
 an electronics component  (chips  420, Para [ 0045]) encapsulated by an encapsulant material ( Fig 27, encapsulant 500, Para [ 0046]) within the electronics package device; and an interconnect via  (Fig 27, metal element 504b, Para [ 0061]) directly coupled to the electronics component (chips  420), wherein the interconnect via (Fig 27, metal element 504b, Para [ 0061]) is in the encapsulant material ( Fig 27, encapsulant 500), and wherein the interconnect via (Fig 27, metal element 504b, Para [ 0061]) has an uppermost surface co-planar with an uppermost surface of the encapsulant material( Fig 27, encapsulant 500). 
 
Regarding claim 14, Shih discloses the electronics package device of claim 13, Shih further discloses further comprising a substrate (Fig 27, element [101, 412 and 212] construed as substrate) supporting the electronics component (chips 420), wherein the electronics component (chips 420) is disposed between the interconnect via  (Fig 27, metal element 504b, Para [ 0061]) and the substrate (Fig 27, element [101, 412 and 212]).  

Regarding claim 15, Shih discloses the electronics package device of claim 14, Shih further discloses wherein at least a portion of the electronics component (chips 420) is vertically disposed between the substrate (Fig 27, element [101, 412 and 212]) and the interconnect via (Fig 27, metal element 504b, Para [ 0061])  such that the electronics 
  
Regarding claim 16, Shih discloses the electronics package device of claim 14, Shih further discloses wherein one side of the electronics component  is directly coupled   to the substrate (Fig 27, element [101, 412 and 212]) and the opposing side of the App. No. 16/490,5384 Examiner: Rahman, Moin M. Docket No. P113108PCT-US 111079Art Unit: 2898electronics component  (chips 420)  directly coupled to the interconnect via   (Fig 27, metal element 504b, Para [ 0061]).  

Regarding claim 19, Shih discloses the electronics package device of claim 14, Shih further discloses wherein each interconnect via (Fig 27, metal element 504b, Para [ 0061]) is not directly coupled to a conductive pad (416) of the substrate (Fig 27, element [101, 412 and 212]).


Claim 48 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih (US 2009/0134528 A1; hereafter Lee).

Regarding claim 48, Shih discloses an electronics package device for a 3D stacked package, comprising: 
an electronics component  (Fig 2C, chips  130, Para [ 0034] includes pad 132) encapsulated by an encapsulant material ( Fig 2c, encapsulant 140, Para [ 0021]) within the electronics package device ( Para [ 0034]) ; an interconnect via (Fig 2c, metal 

 
Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2016/0379935 A1; hereafter Shih) in view of YU et al (US 9627,365 B1; hereafter Yu).

Regarding claim 4, Shih discloses the electronics package device of claim 1, But, Shih does not disclose explicitly wherein the electronics component comprises one of an active and passive electronics component.  

In a similar field of endeavor, Yu discloses wherein the electronics App. No. 16/490,5382 Examiner: Rahman, Moin M. Docket No. P113108PCT-US 111079Art Unit: 2898component (Fig 10, devices 24, col 2, lines 30-45) comprises one of an active (dies 24, col 2, lines 45-65) and passive electronics component (Fig 10, inductor 30, col 2, lines 50-65). 

Since Shih and Yu are both from the similar field of endeavor, and disclose die with active or passive components, the purpose disclosed by Yu would have been recognized in the pertinent art of Shih. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Shih in light of Yu teaching “wherein the electronics App. No. 16/490,5382 Examiner: Rahman, Moin M. Docket No. P113108PCT-US 111079Art Unit: 2898component (Fig 10, devices 24, col 2, lines 30-45) comprises one of an active (dies 24, col 2, lines 45-65) and passive electronics component (Fig 10, inductor 30, col 2, lines 50-65)” for further advantage such as improve device performance.


Regarding claim 5, Shih and Yu discloses the electronics package device of claim 4, Yu further discloses wherein the passive electronics device ( dies 24 includes inductor 30) comprises a first end contact pad ( Fig [3,10], metal pillars 40A, col 3, lines 10-30) and a second end contact pad (Fig 10, metal pillars 40B, col 3, lines 10-30) each 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Shih in light of Yu teaching “wherein the passive electronics device ( dies 24 includes inductor 30) comprises a first end contact pad ( Fig [3,10], metal pillars 40A, col 3, lines 10-30) and a second end contact pad (Fig 10, metal pillars 40B, col 3, lines 10-30) each directly electrically coupled to the substrate (80), wherein the interconnect via (48) is directly coupled to the first  end contact pad (40A), and a supplemental interconnect ( element 36, con 3, lines 60-65) via is directly coupled to the second end contact pad (40B)” for further advantage such as improve device performance with regulate voltages.

Regarding claim 6, Shih and Yu discloses the electronics package device of claim 4, Yu further discloses wherein the active electronics (dies 24, col 2, lines 45-65, is an active components) component comprises an integrated circuit device (dies 24, col 2, lines 45-65) having a contact pad (40A/40B) disposed opposite the substrate (80) and directly electrically coupled to the interconnect via (48).  

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Shih in light of Yu teaching “wherein the active electronics (dies 24, col 2, lines 45-65, is an active components) 
  

Regarding claim 7, Shih and Yu discloses the electronics package device of claim 1, But, Shih does not disclose explicitly further comprising an integrated circuit component electrically bonded to the interconnect via.  
In a similar field of endeavor, Yu discloses an integrated circuit component (52) electrically bonded to the interconnect via (48).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Shih in light of Yu teaching “an integrated circuit component (52) electrically bonded to the interconnect via (48)” for further advantage such as stacked semiconductor device with improve device performance.

Regarding claim 8, Shih and Yu discloses the electronics package device of claim 7, Yu further discloses wherein the integrated circuit component (52) comprises one of a semiconductor package and a semiconductor die (52).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Shih in light of Yu teaching “wherein the integrated circuit component (52) comprises one of a semiconductor 

Regarding claim 17, Shih discloses the electronics package device of claim 14, Shih further discloses the wherein a first end of the interconnect via (via 624) is directly coupled to a top of the electronics component (chips 420) 
But, Shih does not disclose explicitly an opposing second end of the interconnect via is configured to be bonded to an integrated circuit component.  

In a similar field of endeavor, Yu discloses an opposing second end of the interconnect via (48) is configured to be bonded to an integrated circuit component (52C).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Shih in light of Yu teaching “an opposing second end of the interconnect via (48) is configured to be bonded to an integrated circuit component (52C)” for further advantage such as stacked semiconductor device with improve device performance by control voltage regulator.


Allowable Subject Matter

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
a plurality of electronic components and a plurality of interconnect vias, wherein each interconnect via is directly coupled to a respective electronic component such that each electronic component is disposed between the respective interconnect via and the substrate.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898